Citation Nr: 0617073	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome (IVDS) of the thoracolumbar spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service connected IVDS 
of the thoracolumbar spine.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to December 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran claims that the severity of his service connected 
IVDS of the thoracolumbar spine renders him unable to secure 
and follow substantially gainful employment.  In support of 
his claim, he has submitted portions of records from the 
Social Security Administration (SSA) that found him eligible 
for disability benefits based upon his service connected 
thoracolumbar spine disability as well as non-service 
connected left carpal tunnel syndrome and affective disorder.  
Additionally, he submitted a February 2005 opinion from 
neurologist Francisco J. Vazquez Reillo opining that his 
service connected thoracolumbar spine disability causes him a 
complete disability.  Prior to any further adjudication, all 
records relied upon by SSA in its determination should be 
associated with the claims folder.  Clarkson v. Brown, 4 Vet. 
App. 565 (1993).  See SSA Exhibit List received March 1997.  
Furthermore, the veteran should be afforded VA examination 
based upon review of the claims folder in order to determine 
whether his service connected IVDS of the thoracolumbar spine 
renders him unable to secure and follow substantially gainful 
employment.  38 U.S.C.A. § 5103A(d) (West 2002).

The veteran next contends that he manifests an acquired 
psychiatric disorder as secondary to service connected IVDS 
of the thoracolumbar spine.  An October 2003 mental disorders 
examination included opinion that the veteran manifested a 
depressive disorder that was not caused by and/or aggravated 
by service connected IVDS of the thoracolumbar spine.  This 
opinion did not include discussion of an opinion by a 
psychiatrist for the Puerto Rico State Insurance Fund that 
the veteran manifested an acquired psychiatric disorder as 
secondary to his thoracolumbar spine disability.  
Additionally, a later received opinion from a general medical 
practitioner has opined that the veteran manifests a mood 
disorder associated with his thoracolumbar spine disability.  
The veteran should be afforded VA examination based upon 
review of the claims folder in order to determine whether he 
manifests an acquired psychiatric disorder as secondary to 
service connected IVDS of the thoracolumbar spine.  Schroeder 
v. Brown, 6 Vet. App. 220, 225 (1994) (medical examination 
report must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the following records in the possession 
of a federal agency:
	a) all medical and legal documents pertaining 
to the veteran's award of SSA disability benefits 
in 1996; and
	b) complete records from the San Juan, VA 
Medical Center since October 2004.

2.  Upon receipt of any additional records, 
schedule the veteran for psychiatric examination 
in order to determine the nature and etiology of 
the veteran's acquired psychiatric disorder(s).  
The claims folder should be provided to the 
examiner for review.  All indicated tests and 
studies should be accomplished and the findings 
then reported in detail.  The examiner should 
express an opinion for record concerning the 
following questions:
      a) what is the current diagnosis, or 
diagnoses, of all currently manifested acquired 
psychiatric disorder(s);
      b) whether it is at least as likely as not 
(probability of 50 percent or greater) that the 
veteran's service connected thoracolumbar spine 
disability has caused his current acquired 
psychiatric disorder(s);
      c) if no direct relationship is found, is it 
at least as likely as not (probability of 50 
percent or greater) that the veteran's acquired 
psychiatric disorder(s) has become more severe as 
a result of service connected thoracolumbar spine 
disability; and 
      d) if it is determined that an acquired 
psychiatric disorder was not caused by or 
aggravated by service connected thoracolumbar 
spine disability, provide a rationale for any 
findings contrary to those opinions expressed by 
the psychiatrist for the Commonwealth of Puerto 
Rico Corporation of the State Insurance Fund, Dr 
Carlos O. Perez Cortes in February 1996 and Dr. 
Paul H. Dixon Selles.

3.  Upon receipt of any additional records, 
schedule the veteran for neurologic examination to 
determine the current nature and severity of the 
chronic neurologic manifestations of his IVDS of 
the thoracolumbar spine, if any.  The examiner 
should be requested to perform any and all tests 
necessary and the results should be included in the 
examination report.  The claims folder should be 
provided to the examiner for review.  The 
neurologist should be requested provide the 
following findings and opinion:
      a) identify all chronic neurologic 
manifestations of the veteran's service connected 
IVDS of the thoracolumbar spine, to include 
specifying any and all neurologic symptoms (e.g., 
sciatica, neuritis, neuralgia, sensory loss, 
sphincter and bladder dysfunction, etc.) with 
reference to the nerve(s) affected (e.g., sciatic 
nerve); and 
      b) provide opinion as to whether it is at 
least as likely as not (probability of 50 percent 
or greater) that the veteran's service connected 
IVDS of the thoracolumbar spine renders him 
incapable of obtaining and maintaining 
substantially gainful employment?

3.  Thereafter, readjudicate the claims on appeal.  
In so doing, provide specific consideration as to 
whether the veteran is entitled to separate 
evaluations for the chronic neurologic 
manifestations of IVDS of the thoracolumbar spine.  
If any benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

